Kupferman, J. P.
(dissenting). I would affirm. There was a rational basis for the determination by the trustees *228who relied on the report of the medical board. There was no need for a specific “finding by the medical board excluding the station house incident as a cause of petitioner’s conceded disability”.
Lupiano, Bloom and Milonas, JJ., concur with Fein, J.; Kupferman, J. P., dissents in an opinion.
Judgment, Supreme Court, New York County, entered on or about March 4, 1981, reversed, on the law, without costs and without disbursements, and the petition granted to the extent of annulling the determination of the trustees and remanding the proceeding for further consideration by the medical board.